Citation Nr: 0519191	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  96-28 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the August 1977 rating decision, which denied service 
connection for a back disorder.

2.  Entitlement to an effective date earlier than December 
11, 1998, for a back disorder.

3.  Entitlement to an effective date earlier than September 
25, 1995, for a 30 percent evaluation for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.  

6.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1954.  He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in December 2004.  A transcript of that hearing is 
associated with the claims file.  During the hearing, the 
appellant submitted additional medical evidence in support of 
his claims and waived his right to have this new evidence 
initially considered by the RO.  See 38 C.F.R. §§ 19.31, 
20.1304 (2004).  Thereafter, the veteran submitted additional 
argument and evidence to the Board which is essentially 
duplicative of argument and evidence previously of record.  
Accordingly, remand for initial RO consideration is not 
warranted and the Board has jurisdiction to proceed on the 
merits.

The issues of entitlement to an increased rating for 
degenerative joint disease of the right knee and PTSD as well 
as entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By an August 1977 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disorder.  The veteran did not initiate an appeal upon notice 
of the denial.

2.  The August 1977 rating decision, which denied service 
connection for a low back disorder, was consistent with and 
reasonably supported by the evidence then of record and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.

3.  In March 1994, the RO denied a second claim for service 
connection for a low back disorder.  The evidence of record 
at the time of the RO's rating decision was, at best, 
speculative with respect to the issue of medical nexus 
between the current disability and an in-service injury.

4.  In August 2002, the RO granted a third claim for service 
connection for a low back disorder.  The evidence of record 
at the time of the RO's rating decision provided a medical 
nexus between the current disability and an in-service 
injury, on a direct basis.   A 10 percent rating was 
assigned, effective December 1998, the date of the claim.

5.  By March 1994 rating decision, service connection was 
granted for PTSD, rated as 10 percent disabling.  Upon notice 
of this determination, the veteran perfected an appeal with 
respect to the schedular evaluation assigned for this 
disorder.

6.  On January 25, 1995, the RO received a request from the 
veteran that his appeal of the schedular evaluation assigned 
for PTSD be dropped.  

7.  On September 25, 1995, the RO received a request from the 
veteran to reopen his claim for PTSD, stating that his 
condition had increased in severity.  The RO accepted this 
statement as a claim for an increased evaluation for PTSD.

8.  By a June 1998 rating decision, the RO granted an 
increased evaluation of 30 percent disabling for the 
veteran's PTSD, effective from September 25, 1995.  The 
veteran was properly notified of this decision and his 
appellate rights and he did not initiate an appeal.

9.  Within the year preceding the September 25, 1995, claim 
for an increased evaluation, it is factually ascertainable 
that the veteran's PTSD was 30 percent disabling.


CONCLUSIONS OF LAW

1.  The August 1977 rating decision, which denied service 
connection for a low back disorder, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5103, 5103A, 5104, 
5107, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).

2.  The criteria for an effective date earlier than December 
1998 for service connection for a low back disorder have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107,5110, 7105 
(West 2002); 38 C.F.R. § 3.400 (2004). 

3.  The criteria for the assignment of a 30 percent 
evaluation for PTSD from September 25, 1994, have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.400 (2004); 4.130, Diagnostic Code 9400 
(as in effect prior to November 1996.)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claims by 
correspondence dated in October 2004.  Although he was 
notified of the VCAA and the provisions applicable to his 
increased rating and earlier effective date claims subsequent 
to the rating decisions from which these appeals were 
initiated, as these claims are, in essence, derivative of the 
rating decisions from which they arise and not based upon 
receipt of an application for benefits, the Board finds that 
the veteran was not prejudiced by any VCAA notice timing 
deficiency.  See VAOPGCPREC 8-2003; but see, Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The facts in this case 
can be distinguished from Pelegrini, in that VA regulations 
provide specific procedures upon receipt of a notice of 
disagreement and the United States Court of Appeals for 
Veterans Claims (Court) has held that only one notice of 
disagreement may be received upon a single adjudicatory 
issue.  See, 38 C.F.R. § 20.200 (2003); see also, Hamilton v. 
Brown, 4 Vet. App. 528, 538 (1993); Manlincon v. West, 12 
Vet. App. 238 (1999).  Here, notice for the claims involved 
could not have been provided prior to the rating decision 
from which the notice of disagreement flowed and subsequent 
notice and re-adjudication after the fact would have 
seriously impeded the timing and process for perfecting the 
appeal.

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include statements of the case, during the course of his 
claims for service connection and for an increased rating.  
As he has been kept apprised of what he must show to prevail 
in his claims, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claims have been requested or obtained.  He has undergone 
numerous VA examinations, to include in November 1993, 
September 1996, December 1998, and March 2002, which are 
sufficient for adequate determinations.  In addition, he has 
been afforded personal hearings at the RO before a hearing 
officer as well as before the undersigned Acting Veterans Law 
Judge.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Taking all factors into consideration, there 
is no prejudice to the veteran in proceeding to consider 
these claims on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

With respect to the claim of CUE, the Board notes that the 
Court has held that reversal or revision of prior decisions 
due to clear and unmistakable error is not a claim, but 
rather a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc). 

Factual Background

The evidence of record establishes that the veteran 
participated in combat during the Korean conflict.  
Specifically, his Report of Transfer or Discharge, DD Form 
214, reflects his service during the Korean conflict and his 
receipt of the Purple Heart.  In addition, his service 
medical records confirm that the veteran sustained a shell 
fragment wound, right thigh, by enemy action in September 
1951.  In this regard, it is noted that, in 1997, the veteran 
received additional recognition for his service during the 
Korean conflict, to include the combat infantryman badge.

The veteran's original claim of entitlement to service 
connection for shell fragment wound, right knee, and a low 
back disorder, from concussion of a mortar round in September 
1951, was received in February 1977.  

An April 1977 Certificate of Attending Physician includes a 
diagnosis of right flank pain and notes that the veteran was 
first treated for a back condition in March 1977, at which 
time he reported a history of back pain.  

A July 1977 report of VA examination includes a diagnosis of 
symptomatic lower back without clinical objective orthopedic 
findings of underlying structural derangement or of regional 
functional losses.  X-ray testing in connection with this 
examination revealed minimal osteoarthritis.

Upon consideration of the foregoing, by an August 1977 rating 
decision, the RO granted service connection for scar, 
residuals, shell wound, right knee, and denied service 
connection for low back, arthritis.

On July 30, 1993, the RO received from the veteran a second 
claim for service connection for a low back disorder.  This 
correspondence also included a claim for service connection 
for PTSD.

A November 1993 report of VA examination notes that the 
veteran recalled injuring his back as a result of a mortar 
round landing very near his fox hole, a fellow service member 
diving for cover and landing on him, and his having to carry 
this service member up a hill to a medic's tent.  The 
diagnosis included chronic low back pain.  The examiner noted 
that this is consistent with a mild to moderate amount of 
degenerative joint disease.  In addition, the examiner 
commented that this could be a result of the veteran's injury 
while in service.  

Upon consideration of the foregoing, by a March 1994 rating 
decision, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling effective from July 30, 
1993.  In addition, the claim of entitlement to service 
connection for a low back disorder was denied on the basis 
that no new and material evidence had been presented to 
reopen the claim.  It was noted that the opinion of the 
examiner was based on the veteran's statements of injury, for 
which there was no verification in the service medical 
records.  

Correspondence received from the veteran in April 1994 
includes his notice of disagreement with respect to the 
assignment of a 10 percent schedular evaluation for his PTSD.  

VA outpatient treatment records, dated from November 1993 to 
September 2004, include treatment reports which reflect that 
the veteran sought treatment for PTSD in April 1994.  A July 
27, 1994, report of Psycho-Social Intake consultation 
reflects that the veteran complained of insomnia, 
nervousness, irritability, anger, intrusive memories, 
feelings of estrangement, and increased arousal.  An August 
1994 treatment records notes complaints of continued insomnia 
and nightmares secondary to PTSD as well as feelings of rage, 
anxiety, intrusive thoughts, depression, decreased energy, 
and frustration.  The veteran also reported feeling easily 
overwhelmed.  A January 1995 treatment report describes the 
veteran's PTSD symptoms as moderately severe, a March 1995 
treatment report describes them as severe, and treatment 
reports dated in April and June 1995 reflect that they are 
moderately severe.  Subsequent medical records reflect that 
the veteran continued to seek mental health treatment and his 
symptoms remained essentially unchanged during the period of 
time pertinent to the issue of an effective date prior to 
September 25, 1995, for the assignment of a 30 percent rating 
for PTSD.

During his September 1994 personal hearing before a hearing 
officer at the RO, the veteran reported that he has been 
employed in the same position for 28 years, he works alone, 
and has missed an occasional day due to nervousness.  He 
further reported that he has been married to the same spouse 
for 40 years, has 8 children with whom he has a good 
relationship, and is a member of a club for which he attends 
frequent meetings.  The veteran also testified that he enjoys 
bowling on a weekly basis.  He stated that he receives 
treatment for PTSD once per month and has been prescribed 
antidepressant medication which helps and lifts his mood.  
The veteran's wife reported that he suffers from mood swings 
and is a quiet person.  

A statement from the veteran's son, received in January 1995, 
recalls that the veteran has always claimed that he sustained 
his back injury as a result of combat in Korea.  

On January 25, 1995, the RO received from the veteran a 
request that his appeal for an increased rating for PTSD be 
dropped.  

On September 25, 1995, the RO received from the veteran a 
request to reopen his claim for PTSD, stating that his 
condition had increased in severity.  The RO accepted this 
statement as a claim for an increased evaluation for PTSD.

A September 1996 report of VA psychiatric examination 
reflects that the veteran complained of experiencing 
nightmares several times per week, daily intrusive thoughts, 
flashbacks, and avoiding all reminders of combat.  The 
veteran also reported emotional numbing and hyper arousal 
symptoms consisting of poor sleep, frequent angry outbursts, 
concentration problems, and hypervigilence.  He reported a 
worsening of his symptoms since his retirement in December 
1995.  The examiner noted that the veteran's affect was flat.  
Upon mental status examination, the veteran presented as 
casually dressed, calm, and cooperative.  His mood was 
depressed and his affect was somber and restricted.  His 
thought process was logical and goal directed.  His thought 
content revealed no hallucinations, delusions, suicidal 
ideation, or homicidal ideation.  His judgment and insight 
were fair and his cognitive examination was intact.  The 
examiner noted that, although the veteran maintained his 
employment until his retirement, he did not advance in the 
job as well as he should have due to problems with authority 
figures and overall interpersonal problems.  The assessment 
included PTSD and generalized anxiety disorder.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned.  

An August 1997 addendum to the September 1996 VA examination 
noted that generalized anxiety disorder was secondary to 
PTSD.

During his January 1998 personal hearing before a hearing 
officer at the RO, the veteran testified that he did not 
socialize outside his immediate family and he was not active 
with the groups to which he belongs.  He also stated that he 
retired three years previously because he was eligible to 
retire and because he was unhappy in the relationship with 
his employer.  

Upon consideration of the foregoing, by a June 1998 rating 
decision, the schedular evaluation for the veteran's service 
connected PTSD was increased to 30 percent disabling, 
effective from September 25, 1995, the date of receipt of the 
veteran's claim for an increased rating.  

Thereafter, by an August 2002 rating decision, the RO granted 
service connection for lumbar radiculopathy, finding that it 
was associated with the veteran's service- connected wound of 
the left knee.  A schedular evaluation of 10 percent was 
assigned, effective from December 11, 1998.

During his July 2004 hearing before a hearing officer at the 
RO, the veteran stated that he disagreed with the granting of 
service connection for his back disorder as secondary to his 
service connected right knee.  Rather, the veteran claimed 
that he sustained two separate injuries, to his right knee 
and to his low back, as a result of his combat service during 
the Korean conflict.  Accordingly, the veteran argued that 
the RO erred in not awarding service connection for a low 
back disorder on the basis that it resulted directly from 
service.  This contention was essentially reiterated during 
his December 2004 Travel Board hearing at the RO.

Legal Criteria

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, in cases involving a claim for an 
increased evaluation, the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. 
App. 129, 134-135 (1992).  The effective date of a grant of 
service connection based on a finding of CUE shall be the 
date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k).

The applicable statutory and regulatory provisions require 
that the Board look to all communications in the file that 
may be interpreted as applications or claims, formal or 
informal, for increased benefits.  Then, the Board must 
examine all other evidence of record to determine the 
"earliest date of which," within the year prior to the 
claim, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196 (1992); Hazan v. 
Gober, 10 Vet. App. 511 (1997).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan 
at 521.

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204.  The essential requirement 
under this regulatory provision is that the veteran or his 
representative indicates a desire to withdraw the appeal in 
writing.  The agency of original jurisdiction may not 
withdraw the appeal.  38 C.F.R. § 20.204(c).

Legal authority provides that where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied;" (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and a rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
citing Russell.  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error 
must be one which would have manifestly changed the outcome 
at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).

Analysis

Clear and Unmistakable Error in the August 1977 Denial
of Service Connection for a Back Disorder

In August 1977, the RO denied service connection for a low 
back disorder on the basis that a low back disorder was not 
shown in service or to a compensable degree within one year 
after separation from service; the veteran did not appeal 
this decision.  The veteran now contends that the August 1977 
rating decision was clearly and unmistakably erroneous 
because the RO failed to grant service connection for a low 
back disorder on the basis of an in-service low back injury 
as a result of combat during the Korean conflict, and 
evidence showing a current low back disorder.  Essentially, 
it is argued that, had the RO accepted the veteran's 
contention of sustaining a low injury during his combat 
service, the RO would have presumed service connection for a 
low back disorder.  

At the time of the August 1977 rating decision, the basic 
requirements for establishing service connection were 
essentially the same as the current requirements.  
Specifically, service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran. 38 U.S.C.A. § 1154(b) (no substantive change from 
previous version at 38 U.S.C. § 354(b) (1977); see also 
Collette v. Brown, 82 F.3d 389, 392 (1996).  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).  

It is important to recognize that 38 U.S.C.A. § 1154(b) does 
not establish service connection for a combat veteran; it 
merely relaxes the adjudicative evidentiary requirements for 
determining what happened in service.  Accepting the 
veteran's statement regarding an injury to his back during 
combat does not end the inquiry; the evidence must also 
establish a current back disability and a nexus between that 
current back disability and the combat injury.  See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).
The evidence of record at the time of the August 1977 rating 
decision established that the veteran had sustained a combat 
injury in September 1951 and that he had a current low back 
disorder, first documented in 1974.  Specifically, in the 
same rating decision, the RO granted service connection for a 
companion claim for shrapnel wound to the right knee, which 
was documented in the veteran's service medical records.  

The veteran argues that, inasmuch as he had combat service, 
the service records do not have to show that he was treated 
for a low back injury and that service connection for a low 
back disorder should be presumed.  However, this is an 
incorrect interpretation of the statute.  This statute merely 
reduces the burden upon a combat veteran in establishing the 
in-service incurrence of an injury or disease.  Even if the 
RO had found that the veteran had sustained a low back injury 
in service based upon combat, what was still lacking in 1977 
was competent evidence showing that the veteran's low back 
impairment, approximately 20 years after his separation from 
service, was related to service.  Accordingly, at the time of 
the August 1977 rating decision, the RO had a rational basis 
for denying the veteran's claim of entitlement to service 
connection for a low back disorder, as the medical evidence 
of record at that time failed to indicate a medical nexus 
between the current disability and the claimed in service 
injury.  See Crippen v. Brown, 9 Vet. App. 412, 422 (1996) 
(citing Butts v. Brown, 5 Vet. App. 532, 539 (1993)).

Upon consideration of the foregoing, the Board finds that the 
evidence does not show that there was an "undebatable" 
error, which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Accordingly, 
the August 1977 rating decision was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

Earlier Effective Date for Service Connection for a Back 
Disorder

The veteran maintains that an effective date prior to 
December 11, 1998, for the grant of service connection for a 
low back disorder is warranted.  In this regard, he 
specifically maintains that service connection for his low 
back disorder should be granted on the basis of direct 
incurrence as a result of service, rather than on the basis 
that it is secondary to his service connected right knee 
disorder.  

The veteran argues that he sustained two separate injuries, 
to his right knee and to his low back, as a result of his 
combat service during the Korean conflict.  Accordingly, he 
claims that the RO erred in not awarding service connection 
for a low back disorder on the basis that it resulted 
directly from service.  

As noted above, at the time of the August 1977 rating 
decision, the evidence of record established that the veteran 
sustained a low back injury in connection with his combat 
service during the Korean conflict and that he had a current 
low back disability.  There was, however, no competent 
evidence at that time to show a causal connection between his 
current low back disorder and his in-service injury.  

Upon reopening his claim for service connection for a low 
back disorder on July 30, 1993, the veteran was afforded a VA 
examination in November 1993.  This examination report 
reflects that the veteran reported a history of low back 
injury incurred during combat in Korea as well as a diagnosis 
of chronic low back pain and a mild to moderate amount of 
degenerative joint disease.  Significantly, this examination 
report also includes the opinion of the examiner that the 
veteran's low back disorder could be a result of his injury 
while in service.  

By a March 1994 rating decision, the RO denied entitlement to 
service connection for a low back disorder, noting that the 
opinion of the examiner was based on the veteran's statements 
of injury, for which there is no verification in the service 
medical records.  More importantly, the examiner did not 
opine that there was a connection between the in-service 
injury and the current disability, rather, only that there 
"could" be a connection.  The American Heritage Dictionary 
defines "could" as the past tense of "can" which is 
defined as a "possible contingency."  Such does not amount 
to a 50 percent or greater level of probability, the evidence 
is not in equipoise, and the veteran is not entitled to the 
benefit of the doubt on that issue.

As noted above, however, the evidence of record establishes 
that the veteran participated in combat during the Korean 
conflict.  Inasmuch as the veteran is considered a combat 
veteran, his allegations of in service low back injury, 
alone, are sufficient to establish the occurrence of such 
injury during service.  This information, in conjunction with 
the March 2002 VA medical opinion that the veteran has lumbar 
radiculopathy due to service-connected injury to the lumbar 
spine satisfies the criteria for direct service connection 
for a low back disorder.

The RO granted service connection with a 10 percent rating 
effective December 1998, the date of the claim.  While the 
Board agrees with the veteran that service connection for the 
back disability is shown on a direct, rather than a secondary 
basis, the effective date assigned by the RO is warranted by 
the evidence of record and, accordingly, the claim for an 
earlier effective date is denied.

Earlier effective date for a 30 percent evaluation for PTSD

The veteran argues that an earlier effective date of April 
21, 1994, for the assignment of a 30 percent schedular 
evaluation for PTSD is warranted on the basis that medical 
evidence demonstrates that, as of April 21, 1994, it was 
factually ascertainable that the veteran's PTSD had increased 
in severity.

In fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received and, second, when a factually ascertainable increase 
in disability occurred.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The criteria for rating mental disorders were amended 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996).

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996).  

In view of the fact that the issue on appeal is entitlement 
to an effective date earlier than September 25, 1995, for a 
30 percent evaluation for PTSD, the revised criteria for 
PTSD, effective November 7, 1996, have no application to the 
veteran's claim.  

Under Diagnostic Code 9411, as in effect prior to November 7, 
1996, a 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 (was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited VA to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  In a precedent opinion, dated November 9, 1993, 
VA's General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

Prior to November 7, 1996, the provisions of 38 C.F.R. 
§ 4.130 pertaining to evaluation of psychiatric disability 
provided that the severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important elements to consider 
were time lost from gainful work and decrease in work 
efficiency.  Id.

The provisions of 38 C.F.R. § 4.130 provided that the rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  Id.  It was for this 
reason that great emphasis was placed upon the full report of 
the examiner's description of actual symptomatology.  Id.

The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency would be.  Id.

The Board finds that entitlement to an increased evaluation 
for PTSD, to 30 percent disabling, was factually 
ascertainable from July 27, 1994, the date of the veteran's 
Psycho-Social Intake consultation.  However, inasmuch as July 
27, 1994, is in excess of one year prior to September 25, 
1995, the date of receipt of the veteran's claim for an 
increased rating, the Board finds that September 25, 1994, is 
the "earliest date of which," within the year prior to the 
claim, the increase in disability was ascertainable.  

Accordingly, the Board finds that the evidence supports an 
earlier effective date of September 25, 1994, but no earlier, 
for the assignment of a 30 percent evaluation for service-
connected PTSD.  


ORDER

1.  There was no clear and unmistakable error (CUE) in the 
August 1977 rating decision, which denied service connection 
for a back disorder; the appeal is denied.

2.  Entitlement to an effective date earlier than December 
11, 1998, for a back disorder is denied.

3.  Entitlement to an effective date of September 25, 1994, 
but no earlier, for a 30 percent evaluation for PTSD is 
granted.


REMAND

The veteran claims that his service-connected PTSD and 
degenerative joint disease of the right knee have increased 
in severity and, thus, the impairment associated with these 
disorders is inadequately reflected by the schedular 
evaluations presently in effect.  Specifically, although the 
veteran's most recent VA PTSD examination was conducted in 
December 1998, a March 2004 VA outpatient treatment report 
notes that the veteran complained of increased symptoms of 
anxiety and flashbacks.  Similarly, although he was afforded 
a VA joints examination in January 1999, during his December 
2004 Travel Board hearing before the undersigned, the veteran 
testified that his right knee impairment causes him to trip 
when navigating stairs, is productive of constant pain, and 
is in a constant state of aggravation.  Thus, the Board finds 
that current and comprehensive examinations of the veteran's 
service-connected PTSD and right knee are necessary.  

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is generally 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the VCAA, the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  

In addition to the claim of entitlement to an increased 
rating for PTSD, the veteran also claims entitlement to 
service connection for hypertension as secondary to his 
service-connected PTSD.  The evidence of record includes a 
January 1999 report of VA heart examination which includes 
the comment that the hypertension is not caused by PTSD but 
can be worsened by PTSD.  However, it is unclear whether this 
is a comment with respect to the relationship between 
hypertension and PTSD in general, or whether it is specific 
to the health of the veteran.  In addition, an undated 
statement from the veteran's treating physician, A. C. Gupta, 
M.D., includes the statement that the veteran's hypertension 
may or may not have been brought on by or made worse by PTSD.  
Accordingly, the Board finds that examination and 
clarification with respect to the nature and etiology of the 
veteran's hypertension as well as whether his hypertension is 
aggravated by his service connected PTSD is necessary.  

In this regard, it is noted that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any psychiatric 
complaints since December 1998, the date 
of the veteran's most recent VA 
examination for PTSD, and knee complaints 
since January 1999, the date of the 
veteran's most recent VA examination of 
his knee.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant which have not been 
previously secured.  The attention of the 
RO is specifically directed to any 
records from Dr. Gupta.  All records 
obtained should be associated with the 
claim file.

2.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist to ascertain the current 
severity of his service-connected PTSD as 
well as the nature and etiology of his 
hypertension.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  

a) With respect to the veteran's claim 
for an increased rating for PTSD, the 
examiner is requested to offer an opinion 
with supporting analysis as to the 
severity of his PTSD, to include stating 
whether such PTSD is manifested by 
deficiencies in most areas such as work, 
family relations, judgment, thinking and 
mood.  The examiner is further requested 
to identify the symptoms which result in 
these deficiencies.  A Global Assessment 
of Functioning (GAF) score and an 
analysis of its meaning should be 
provided.

b) With respect to the nature and 
etiology of hypertension, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that the veteran's 
hypertension was either (i) caused by or 
(ii) aggravated by his service-connected 
PTSD.  

A complete rationale for all opinions 
expressed should be provided.  

3.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist to ascertain the current 
severity of his service-connected right 
knee impairment.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  

a) The examiner should comment on whether 
there is medical evidence of recurrent 
subluxation or lateral instability of the 
right knee.  If so, is it slight, 
moderate, or severe in degree?

b) The examiner should provide results of 
range of motion testing for the right 
knee.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


